Citation Nr: 0211500	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  97-02 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for postoperative 
residuals of coronary artery disease.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
November 1970.

By its decision of October 13, 1998, the Board of Veterans' 
Appeals (Board) found that new and material evidence had been 
submitted by the veteran to reopen his previously denied 
claim of entitlement to service connection for hypertension; 
that reopened claim, as well as the veteran's original claim 
for service connection for postoperative residuals of 
coronary artery disease (CAD), were remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, for further development.  Claims 
for service connection for an acneform skin disorder as a 
result of exposure to herbicides and for eczema were denied.  

The remanded issues were thereafter returned to the Board, 
and by a decision entered on September 30, 1999, entitlement 
of the veteran to service connection for hypertension and CAD 
was denied.  Therein, the Board determined that there was no 
basis for a finding that it was at least as likely as not 
that the veteran's hypertension was manifested in service or 
to a compensable degree within one year of his discharge from 
service.  As well, the Board concluded that the veteran's 
claim for entitlement to service connection for postoperative 
residuals of CAD was not well grounded.

An appeal of the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court) followed, and the 
parties to the appeal jointly moved the Court in September 
2000 to remand the matter to the Board and to stay further 
proceedings.  The basis of such motion was that the Board had 
failed to articulate adequate reasons and bases and had not 
fully considered or developed the matter of an inter-
relationship between the veteran's hypertension and his CAD.  
Such motion was granted by the Court in its order of October 
2000, whereby the Board's decision of September 1999 was 
vacated in its entirety.

It is noteworthy that, following entry of the Board's 
decision in September 1999, the veteran submitted to the RO 
in October 1999 a VA Form 21-22, Appointment of Veterans 
Service Organization as Claimant's Representative, appointing 
the Military Order of the Purple Heart as his representative 
for matters pending before VA.  

Notice is also taken that the veteran in a VA Form 9, Appeal 
to the Board of Veterans' Appeals, received in February 1998, 
had requested a hearing before the Board in Washington, DC.  
However, such request was withdrawn by the veteran in a 
written statement, dated in May 1998, that was signed by him.  

Based on the need for further procedural and evidentiary 
development, the Board remanded the issues on appeal to the 
RO in July 2001.  While in remand status, entitlement to 
service connection for post-traumatic stress disorder (PTSD) 
was granted by the RO in a rating decision of December 2001.  
Following the RO's attempts to complete the requested 
actions, the case was again returned to the Board for 
additional consideration.


REMAND

It is noted that, following the RO's issuance of a 
supplemental statement of the case (SSOC) in March 2002, 
additional evidence consisting of correspondence or treatment 
notes from attending medical professionals was submitted to 
the RO on May 14, 2002, by the veteran's service 
representative.  Also, as an attachment to a VA Form 646, 
Statement of Accredited Representative in Appealed Case, 
dated June 19, 2002, the veteran's representative submitted 
for RO review an internet article from the Center for 
Advancement of Health.  The foregoing submissions were 
received by the RO prior to its issuance of notice on June 
25, 2002, to the veteran that it was returning his appeal to 
the Board.  As such evidence has a significant bearing on the 
issues herein under review, that evidence must be reviewed by 
the RO and an SSOC issued, pursuant to pertinent regulatory 
requirements.  38 C.F.R. §§ 19.31, 20.1304, as in effect 
prior to and on February 22, 2002.

The Board notes that 38 C.F.R. § 19.31, as in effect prior to 
February 22, 2002, provided that an SSOC will be furnished to 
the appellant when additional pertinent evidence is received 
after a statement of the case has been issued.  38 C.F.R. 
§ 19.31 (2001).  Effective February 22, 2002, this regulation 
was amended.  See 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 19.31).  However, under amended 
§ 19.31, a remand for the issuance of an SSOC would still be 
required because additional pertinent evidence was received 
by the RO.  Amended § 19.31 only does away with the 
requirement that the RO issue an SSOC upon receipt of 
additional pertinent evidence when the evidence was received 
after the appeal is certified and sent to the Board.  Id; see 
also Chairman's Memorandum, No. 01-02-01 (Jan. 29, 2002).  
Likewise, amended 38 C.F.R. § 20.1304 (see 67 Fed. Reg. 3099, 
3105 (Jan. 23, 2002) (effective February 22, 2002) (to be 
codified at 38 C.F.R. § 20.1304) only does away with the 
requirement that a claim be remanded for the issuance of an 
SSOC upon receipt of additional pertinent evidence by the 
Board when that evidence was filed directly with the Board.) 

It is noted that the Court through its October 2000 order 
granted the parties' motion for remand, based in part upon 
medical evidence raising an intertwined claim of entitlement 
to service connection for CAD, secondary to hypertension.  
Such matter it is noted was referenced in the RO's SSOC of 
March 2002, when it was found that the issue of secondary 
service connection for CAD was rendered moot by the absence 
of a basis with which to service connect the veteran's 
hypertension.

The evidence referenced above as having been submitted in May 
and June 2002, which the RO did not formally consider, raises 
yet another set of intertwined claims; namely, that of 
entitlement to service connection for hypertension and CAD, 
secondary to service-connected PTSD.  See Allen v. Brown, 7 
Vet. App. 439 (1995) (service connection may be granted on a 
secondary basis where a service-connected disability is 
aggravating a nonservice-connected disability).  Such matters 
have not been addressed to date by the RO in any rating 
decision or SSOC and, as such, this case must again be 
remanded to the RO for development and initial adjudication, 
followed by issuance of an SSOC, as such actions cannot be 
undertaken in accordance with the Board's internal 
development procedures.  See Chairman's Memorandum No. 01-02-
01 (Jan. 29, 2002).  

Accordingly, this case is hereby REMANDED to the RO for the 
completion of the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  Such should 
also include notice to the veteran of what 
evidence he is required to submit and what 
evidence VA will be responsible for 
obtaining.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

2.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claims for service connection for 
hypertension and CAD artery disease, 
secondary to his service-connected PTSD, 
including medical opinions as to 
diagnoses, causes, and dates of onset, 
and/or lay statements by family members 
or others.  The RO should also advise the 
veteran of his right to submit any 
additional argument and/or evidence in 
support of such claims.  That evidence 
may be of a lay or medical variety, 
including but not limited to copies of 
service medical or personnel records he 
may hold in his possession; statements 
from service medical personnel; "buddy" 
certificates or affidavits from fellow 
service persons; employment or retirement 
physical examinations; medical evidence 
from hospitals, clinics, and private 
physicians by which or by whom the 
veteran may have been treated; letters 
written during service; photographs; 
pharmacy prescription records; or 
insurance examinations.  

3.  In addition, the veteran should be 
contacted for the specific purpose of 
requesting that he provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals or 
institutions who have evaluated and/or 
treated him for hypertension and/or CAD 
prior to, during, and after his discharge 
from military service, and in particular, 
those medical professionals who have 
advised him that his hypertension and/or 
CAD is secondary to, or has been 
aggravated by, his service-connected 
PTSD.  The approximate dates of any such 
evaluation or treatment should also be 
provided, to the extent possible.  

Thereafter, the RO should, after 
obtaining proper authorization, obtain 
copies of pertinent evaluation and 
treatment records not already on file 
from those medical professionals or 
institutions referenced in connection 
with the aforementioned request, 
including copies of all records from the 
William Jennings Bryan Dorn Veterans' 
Hospital in Columbia, South Carolina.  
Any and all VA treatment records must be 
obtained regardless of whether in fact 
the veteran responds to the foregoing 
request.  Such records, once obtained, 
must then be added to the claims folder.

4.  Thereafter, the veteran should be 
afforded a VA medical examination by a 
cardiologist for the purpose of 
determining the nature of the 
relationship, if any, between the 
veteran's hypertension and/or CAD and his 
service-connected PTSD.  The claims 
folder in its entirety, including a copy 
of this REMAND, must be made available to 
the examiner for review prior to the 
examination.  Such examination is to 
include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and all diagnostic testing 
necessary to determine the full extent of 
all cardiac disability present.  All 
applicable diagnoses, including those of 
hypertension and CAD, if currently 
present, must be fully set forth.

The examining cardiologist is requested 
to provide a professional opinion, with 
full supporting rationale, as to the 
following:

Is it at least as likely as not 
that the veteran's hypertension 
and/or CAD is etiologically the 
direct result of the veteran's 
service-connected PTSD, and if 
not, is it at least as likely 
as not that the veteran's PTSD 
has resulted in an increase in 
severity of his claimed 
hypertension and/or CAD, and, 
if so, the degree of 
aggravation must be fully 
detailed?  If the examiner 
agrees or disagrees with any 
other opinion on file, 
including that of G. Stewart 
Darby, MS PAC; O. P. Harden, 
M.D.; and C. C. Doyle, Ph.D., 
the reasons for such agreement 
or disagreement should be set 
forth in detail.  

In formulating a response to 
the aforementioned questions, 
the examiner is requested to 
utilize the standard of proof 
identified in italics.

5.  Following the completion of the 
foregoing actions, the RO should review 
the examination report.  If the report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination for any and all needed 
action.  

6.  Lastly, the RO should readjudicate the 
veteran's claims of entitlement to service 
connection for hypertension and 
postoperative residuals of CAD, and in 
addition, the RO should readjudicate the 
intertwined issues of entitlement to 
service connection for CAD, secondary to 
hypertension, and initially adjudicate the 
matters of the veteran's entitlement to 
service connection for hypertension and/or 
CAD, secondary to service-connected PTSD, 
on the basis of all the evidence on file 
and all governing legal authority, 
including the VCAA and Allen, supra.  The 
veteran is hereby advised that, if he 
wishes the Board to review the matters 
raised by the intertwined issues of 
secondary service connection, the filing 
of a notice of disagreement and a 
substantive appeal is required.

If the benefits sought on appeal are not 
granted, the veteran and his 
representative should be provided with an 
SSOC which should include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference 
should be drawn regarding the final disposition of the claims 
in question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, these claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




